The true measure of the special damages arising from the defendant's taking which the plaintiffs were entitled to have appraised in favor of the estate, was the difference between the market-value of the whole tract as it lay before the taking, and the market-value of what remained of it thereafter and after the completion of the public improvement. Gaylord
v. Bridgeport, 90 Conn. 235, 239, 96 A. 936; Cook
v. Ansonia, 66 Conn. 413, 431, 34 A. 183. Instead of pursuing this line of inquiry and proof, the plaintiffs *Page 89 
proceeded upon the double unsupported assumption that the appraisal appealed from was one based solely upon the value of the land within the highway limits and fairly represented such value, and offered evidence to establish that a different location of the highway would have left the land in such condition as to be more profitably utilized than did the location made. The avowed purpose of this offer was to thereby ascertain a sum which should be added to the assumed value of the land taken, in determining the amount of special damages to be awarded for the taking.
It needs little reflection to show that the results reached by this process, and those at which the recognized rule would arrive, might well differ widely. By the former, a municipality laying out a highway, would, in a certain class of cases, be called upon to compensate the landowner for failure to so locate it that he might reap the greatest pecuniary benefit from it as a step in the development of his land for profitable sale. The municipality is not called upon to contribute in this way toward the development enterprise, and thus to give new value to the land of the owner which is not taken. So in this case, the defendant town was under no duty to contribute to the enhancement of the market-value of the remaining property of the estate by the location of the highway where it would best serve the plaintiffs' scheme of development. It was its right to locate it in the public interest, and its duty to compensate the estate for the damage thereby occasioned. Thus the estate would be made whole, and the plaintiffs could not reasonably ask for more. An application of the recognized rule accomplishes this result by a simple and direct comparison of former and subsequent values. Of course, an inquiry as to market-value may involve the consideration of a variety of elements having a bearing upon the ultimate fact, but it is *Page 90 
through a determination of these ultimate facts of value before and after that the quantum of damage suffered is to be ascertained, and that by the simple process of subtraction. Any round-about method which attempts to escape from the application of the recognized rule is fundamentally wrong. For aught that appears the appraisal appealed from was arrived at by the application of the correct rule. At least the plaintiffs did not undertake to show that it did not correctly represent an award so made, or to offer evidence appropriate to the determination of an award so arrived at.
   There is no error.
In this opinion the other judges concurred.